DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 8/12/2021.  Claims 1-3, 5-11, and 13-16 are now pending in the present application.  Claims 4 and 12 have been canceled by the Applicant.  This Action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 

Regarding claims 1 and 9, the limitations, "wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message, wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode, and wherein the controller is further configured to: determine the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking, and determine the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking", introduce new matter because the specification of the present application fails to disclose, suggest, or otherwise support these limitations.  Applicant suggest that the specification supports these limitations at Figure 13 and the paragraphs describing the figure.  However, nothing in Applicant’s specification discloses 1) the response type parameter information being set based on whether the M2M device determines the response mode or another M2M device determines the response mode, 2) the case that another M2M device determines the response mode, or 3) a response mode for a request message (the response mode is disclosed as being for the response message). 

Claims 2, 3, 5-8, 10, 11, and 13-16 are also rejected by virtue of their dependency on claims 1 and 9.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


1-3, 5-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Regarding claim 1, the phrases "determining a response mode according to the response type parameter information" and “wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message, wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode” render the claim indefinite because determining a response mode according to response type parameter information and setting the response type parameter information based on which M2M device determines the response mode is not possible because the determining and the setting steps each depend on the outcome of the other step.  Claim 9 has similar wording and suffers from the same indefiniteness.

Regarding claim 1, the phrases "method of processing a request message by a machine-Claim 9 has similar wording and suffers from the same indefiniteness.

Regarding claims 1 and 9, the phrases "wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message, wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode" and “determining the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking” render the claim indefinite because the value is only set when the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking and the set value is only use if it is not the case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking.  So, if the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking, no value is set, but the set value is used, but if the response type parameter information is set to a value indicating flex blocking, the set value is not used.  Claim 9 has similar wording and suffers from the same indefiniteness.

Claims 2, 3, 5-8, 10, 11, and 13-16 are also rejected by virtue of their dependency on claims 1 and 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3, 5, 6, 9, 11, 13, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WIPO Published International Application No. WO2015/069038 A1) (hereinafter Jeong, cited by Applicant on the IDS), as translated in Jeong et al. (U.S. Patent Application Publication No. 2016/0234691 A1) in view of PRO-2016-0012-flexBlocking, Change Request, Huawei Technologies Co., Ltd., 1/8/2016 (hereinafter Huawei).
NOTE: Throughout the Office Action, Jeong is cited using the U.S. Patent Application Publication.  The corresponding text of the WIPO Publication can be found as follows:
U.S. pub. Abstract -- WIPO pub. Abstract
U.S. pub. par. [0108] -- WIPO pub. par. [0108]
U.S. pub. par. [0111] -- WIPO pub. par. [0111]
U.S. pub. par. [0113] -- WIPO pub. par. [0113]
U.S. pub. par. [0114] -- WIPO pub. par. [0114]
U.S. pub. par. [0115] -- WIPO pub. par. [0115]
U.S. pub. par. [0116] -- WIPO pub. par. [0116]
U.S. pub. par. [0117] -- WIPO pub. par. [0117]
U.S. pub. par. [0118] -- WIPO pub. par. [0118]
U.S. pub. par. [0119] -- WIPO pub. par. [0119]
U.S. pub. par. [0209] -- WIPO pub. par. [0211]
U.S. pub. par. [0210] -- WIPO pub. par. [0212]
Regarding claim 1, Jeong discloses a method of processing a request message by a machine-to-machine communication (M2M) device (The Abstract discloses a message processing method for resource subscription in a machine-to-machine (M2M) system and a device therefor, and the method comprises the steps of: receiving a subscription request message for a subscribed-to resource from a first device, wherein the subscription request message 
receiving a request message including response type parameter information from another M2M device (Figure 6 and paragraphs 0108 and 0113 disclose the receiver may receive a message for requesting a resource from the originator.  The request message transmitted to the receiver from the originator can include information described in the following.  rt: response message type.  The rt indicates what type of a response is transmitted to a request originator and when the response is transmitted to the request originator.  For example, the response message type may indicate one of a synchronous non-blocking request, an asynchronous non-blocking request, or a blocking request);
identifying the response type parameter information and determining a response mode according to the response type parameter information (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request 
transmitting a response message including a response state code configured according to the determined response mode (Figure 6 and paragraphs 0117 and 0118 disclose a receiver of a request message may transmit a response message to an originator of the request message after a requested operation (e.g., operation set to op) is performed by the receiver.  The response message may include information described in the following.  rs: corresponds to a response code.  The rs indicates whether or not a requested operation is successfully performed.  For example, 
wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message (Figure 6 and paragraphs 0108 and 0113 disclose the receiver may receive a message for requesting a resource from the originator.  The request message transmitted to the receiver from the originator can include information described in the following.  rt: response message type.  The rt indicates what type of a response is transmitted to a request originator and when the response is transmitted to the request originator.  For example, the response message type may indicate one of a synchronous non-blocking request, an asynchronous non-blocking request, or a blocking request),
wherein the determining of the response mode comprises: determining the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an 
Jeong does not explicitly disclose wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode, and wherein the determining of the response mode comprises: determining the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking .
In analogous art, Huawei discloses wherein the response type parameter information is 
wherein the determining of the response mode comprises: determining the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking (Figure 7.2.2.1-1 and pages 3 and 4 in section 7.2.2.1 disclose Orig-3.0 "Check Response Type": In this step, the Originator checks communication method either blockingRequest, nonBlockingRequestSynch or, nonBlockingRequestAsynch or flexBlocking by using Response Type parameter (see detail in clause 8.1.2 in the oneM2M TS-0001 [6]). If Response Type parameter does not exist, communication method is ‘blockingRequest’ as specified at clause 6.4.1.  If the Response Type is blockingRequest it waits for Response primitive and goes to step Orig-4.0.  If the Response Type is nonBlockingRequestSync, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is nonBlockingRequestAsynch, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is flexBlocking, the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an originator indicating a response type of blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch, or flexBlocking and a receiver using the indicated type when it is blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch and make a decision of which response type to use when the indicated type is flexBlocking, as described in Huawei, with non-Blocking Synchronous, non-Blocking Asynchronous, and Blocking Response Type parameters , as described in Jeong, because doing so is using a known technique to improve a similar method in the same way.  Combining an originator indicating a response type of blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch, or flexBlocking and a receiver using the indicated type when it is blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch and make a decision of which response type to use when the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jeong and Huawei to obtain the invention as specified in claim 1.

Regarding claim 3, as applied to claim 1 above, Jeong, as modified by Huawei, further discloses wherein the response mode is determined as one of a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates a blocking request (e.g., rt=blockingRequest), a request receiver completes an operation requested by a corresponding request and may then transmit a response message along with a result of the requested operation).

Regarding claim 5, as applied to claim 4 above, Jeong, as modified by Huawei, further discloses wherein the determining of the response mode comprises determining the response 

Regarding claim 6, as applied to claim 5 above, Jeong, as modified by Huawei, further discloses wherein, in case that the notification target information is included in the request message, the determining of the response mode comprises determining the response mode as one of a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode (Paragraph 0115 disclose if a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  In this case, a list of notification targets may be included in a request message as an option.  If the list of notification targets is included in the request message, a result of a requested operation may be transmitted in a manner of being included in a notification message transmitted to the notification targets.  If the list of the notification targets is not included in the request message, a result of a requested operation may be transmitted to a 

Regarding claim 9, Jeong discloses a machine-to-machine communication (M2M) device for processing a request message (The Abstract discloses a message processing method for resource subscription in a machine-to-machine (M2M) system and a device therefor, and the method comprises the steps of: receiving a subscription request message for a subscribed-to resource from a first device, wherein the subscription request message includes identification information of the first device and identification information of a second device; transmitting a notification message including the identification information of the first device, identification information of an M2M device, and parameter information for indicating a verification request to the second device, if the first device and the second device are different; and receiving a response message to the notification message from the second device; wherein a right for the subscription request is checked by the second device on the basis of the identification information of the first device and the identification information of the M2M device, and the response message includes a result of the checking of the right by the second device), the M2M device comprising:
a reception unit configured to receive a request message including response type parameter information from another M2M device (Figure 18 and paragraphs 0209 and 0210 disclose , each of M2M gateway, M2M server, or M2M device may operate as a transmitting device 10 or a receiving device 20.  The transmitting device 10 and the receiving device 20 respectively include radio frequency (RF) units 13, 23 for transmitting and receiving radio signals carrying information, data, signals, and/or messages.  Figure 6 and paragraphs 0108 and 0113 disclose the receiver may receive a message for requesting a resource from the originator.  
a controller configured to identify the response type parameter information and determine a response mode according to the response type parameter information (Figure 18 and paragraphs 0209 and 0210 disclose , each of M2M gateway, M2M server, or M2M device may operate as a transmitting device 10 or a receiving device 20.  The transmitting device 10 and the receiving device 20 respectively processors 11, 21.  Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates a blocking request (e.g., rt=blockingRequest), a request receiver completes an operation requested by a corresponding request and may then transmit a response message along with a result of the requested operation.  Figure 6 and paragraphs 0117 and 0118 disclose A receiver of a request message may transmit a response message to an originator of the request message after a requested operation (e.g., operation set to op) is performed by the receiver.  The response message may include information described in the following.  rs: corresponds to a response code.  The rs indicates 
a transmission unit configured to transmit a response message including a response state code configured according to the determined response mode (Figure 18 and paragraphs 0209 and 0210 disclose , each of M2M gateway, M2M server, or M2M device may operate as a transmitting device 10 or a receiving device 20.  The transmitting device 10 and the receiving device 20 respectively include radio frequency (RF) units 13, 23 for transmitting and receiving radio signals carrying information, data, signals, and/or messages.  Figure 6 and paragraphs 0117 and 0118 disclose a receiver of a request message may transmit a response message to an originator of the request message after a requested operation (e.g., operation set to op) is performed by the receiver.  The response message may include information described in the following.  rs: corresponds to a response code.  The rs indicates whether or not a requested operation is successfully performed.  For example, the response code may indicate one of a success, a non-success, or an acknowledgement.  If the response code indicates the success (e.g., rs=successful), it indicates that a requested operation is successfully executed by a receiver (or a hosting entity).  If the response code indicates the non-success (e.g., rs=unsuccessful), it indicates that a requested operation is not successfully executed by a receiver (or a hosting 
wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message (Figure 6 and paragraphs 0108 and 0113 disclose the receiver may receive a message for requesting a resource from the originator.  The request message transmitted to the receiver from the originator can include information described in the following.  rt: response message type.  The rt indicates what type of a response is transmitted to a request originator and when the response is transmitted to the request originator.  For example, the response message type may indicate one of a synchronous non-blocking request, an asynchronous non-blocking request, or a blocking request),
determine the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates a blocking request (e.g., rt=blockingRequest), a request receiver completes an operation requested by a corresponding request and may then transmit a response 
Jeong does not explicitly disclose wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode, and determine the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking.
In analogous art, Huawei discloses wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode (Figure 7.2.2.2-1 and pages 5 and 6 in section 7.2.2.2 disclose Recv-2.0 "Communication method?": The Receiver CSE checks whether a received request is blockingRequest, nonBlockingRequestSynch or nonBlockingRequestAsynch by using Response Type parameter (see detail in clause 8.1.2 in TS-0001 [6]).  If the request is blockingRequest or Response Type 
determine the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking (Figure 7.2.2.1-1 and pages 3 and 4 in section 7.2.2.1 disclose Orig-3.0 "Check Response Type": In this step, the Originator checks communication method either blockingRequest, nonBlockingRequestSynch or, nonBlockingRequestAsynch or flexBlocking by using Response Type parameter (see detail in clause 8.1.2 in the oneM2M TS-0001 [6]). If Response Type parameter does not exist, communication method is ‘blockingRequest’ as specified at clause 6.4.1.  If the Response Type is blockingRequest it waits for Response primitive and goes to step Orig-4.0.  If the Response Type is nonBlockingRequestSync, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is nonBlockingRequestAsynch, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is flexBlocking, the Originator supports both blocking and non-blocking communication method.  Figure 7.2.2.2-1 and pages 5 and 6 in section 7.2.2.2 disclose Recv-2.0 "Communication method?": The Receiver CSE checks whether a received request is blockingRequest, nonBlockingRequestSynch, or nonBlockingRequestAsynch by using Response Type parameter (see detail in clause 8.1.2 in TS-0001 [6]).  If the request is blockingRequest or Response Type parameter is not included, it goes to step Recv-6.0 "Resource handling procedure".  If the request 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an originator indicating a response type of blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch, or flexBlocking and a receiver using the indicated type when it is blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch and make a decision of which response type to use when the indicated type is flexBlocking, as described in Huawei, with non-Blocking Synchronous, non-Blocking Asynchronous, and Blocking Response Type parameters , as described in Jeong, because doing so is using a known technique to improve a similar method in the same way.  Combining an originator indicating a response type of blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch, or flexBlocking and a receiver using the indicated type when it is blockingRequest, nonBlockingRequestSynch, nonBlockingRequestAsynch and make a decision of which response type to use when the indicated type is flexBlocking of Huawei with non-Blocking Synchronous, non-Blocking Asynchronous, and Blocking Response Type parameters  of Jeong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Huawei.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jeong and Huawei to obtain the invention as specified in claim 9.

Regarding claim 11, as applied to claim 9 above, Jeong, as modified by Huawei, further discloses  wherein the response mode is determined as one of a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates a blocking request (e.g., rt=blockingRequest), a request receiver completes an operation requested by a corresponding request and may then transmit a response message along with a result of the requested operation).

Regarding claim 13, as applied to claim 12 above, Jeong, as modified by Huawei, further discloses wherein the controller determines the response mode by further identifying whether notification target information is included in the request message (Paragraph 0115 disclose if a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  In this case, a list of notification targets may be included in a request message as an option.  If the list of notification targets is included in the request message, 

Regarding claim 14, as applied to claim 13 above, Jeong, as modified by Huawei, further discloses wherein, in case that the notification target information is included in the request message, the controller determines the response mode as one of a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode ((Paragraph 0115 disclose if a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  In this case, a list of notification targets may be included in a request message as an option.  If the list of notification targets is included in the request message, a result of a requested operation may be transmitted in a manner of being included in a notification message transmitted to the notification targets.  If the list of the notification targets is not included in the request message, a result of a requested operation may be transmitted to a request originator).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Huawei as applied to claims 1 and 9 above, and further in view of Sunderasan et al. (U.S. Patent No. 7,281,046 B1) (hereinafter Sunderasan).

Regarding claims 2 and 10, as applied to claims 1 and 9 above, Jeong, as modified by Huawei, further discloses wherein the request message further comprises an operation parameter, a receiving side parameter, and a transmitting side parameter, and the response message includes an identifier identical to an identifier included in the request identification parameter (Paragraphs 0108-0111 disclose the request message transmitted to the receiver from the originator can include information described in the following. op: a type of an executed operation.  The op may correspond to one of creation (Create), retrieval (Retrieve), update (Update), deletion (Delete), or notification (Notify).  In the present specification, information corresponding to an operation may be referred to as a command.  If the op is set to the creation, the op may be referred to as a create request message (a create message or a create request).  If the op is set to the retrieval, the op may be referred to as a retrieve request message (a retrieve message or a retrieve request).  If the op is set to the update, the op may be referred to as an update request message (an update message or an update request).  If the op is set to the deletion, the op may be referred to as a delete request message (a delete message or a delete request).  If the op is set to the notification, the op may be referred to as a notify request message (a notify message or a notify request).  to: address information (e.g., URI (uniform resource identifier)) of a resource which is a target of an operation.  fr: identification information (or ID) of an originator which has generated a request.  The fr can be used for a receiver to check the identification information of the originator for access privilege verification.  The identification information of the originator can include address information (e.g., URI) of the originator.  Paragraphs 0117 and 0119 disclose the response message may include information described in the following.  ri: corresponds to a request identifier.  The ri matches up with a request identifier of a request corresponding to a response message).

In analogous art, Sunderasan discloses wherein the request message further comprises a request identification parameter (Column 2, lines 60-63 disclose the request message includes a request message identification code and the response message includes the same request message identification code).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a request message including a request message identification code, as described in Sunderasan, with a response message including a request identifier matching a request, as described in Jeong, as modified by Huawei,, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a request message including a request message identification code of Sunderasan with a response message including a request identifier matching a request of Jeong, as modified by Huawei, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Sunderasan.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Jeong, Huawei, and Sunderasan to obtain the invention as specified in claims 2 and 10.
Allowable Subject Matter
Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claims 7 and 15, the best prior art found during the prosecution of the present application, Jeong and Huawei, fails to disclose, teach, or suggest the limitations of wherein, in case that the notification target information is not included in the request message, determining the response mode as one of a blocking mode and a synchronous non-blocking mode in combination with and in the context of all of the other limitations in claims 7 and 15.
Considering claims 8 and 16, the best prior art found during the prosecution of the present application, Jeong and Huawei, fails to disclose, teach, or suggest the limitations of wherein the response state code is configured such that a blocking mode, a synchronous non-blocking mode, and an asynchronous non-blocking mode have different values according to the determined response mode in combination with and in the context of all of the other limitations in claims 8 and 16.
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive.
On page 11 in the Response, Applicant argues that Jeong does not disclose wherein the response type parameter information is set as one of a blocking, synchronous non-blocking, and asynchronous non-blocking, in case that the another M2M device determines the response mode for the request message, wherein the determining of the response mode comprises: determining the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking.

wherein the determining of the response mode comprises: determining the response mode as a mode indicating the set value, in case that the response type parameter information is set as one of a blocking request, synchronous non-blocking and asynchronous non-blocking (Paragraphs 0114-0116 disclose if a response message type indicates a synchronous non-blocking request (e.g., rt=nonBlockingRequestSynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates an asynchronous non-blocking request (e.g., rt=nonBlockingRequestAsynch), a request receiver may receive a corresponding request and may then transmit, to a requester, a response message including acknowledgement for confirming to process the request.  If a response message type indicates a blocking request (e.g., rt=blockingRequest), a request receiver completes an operation requested by a corresponding request and may then transmit a response message along with a result of the requested operation.  Figure 6 and paragraphs 0117 and 0118 disclose A receiver of a request message may transmit a response message to an originator of the request message after 
On page 11 in the Response, Applicant argues that Huawei does not disclose wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode, and wherein the determining of the response mode comprises: determining the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking.
Huawei discloses wherein the response type parameter information is set to a value indicating flex blocking, in case that the M2M device determines the response mode (Figure 7.2.2.2-1 and pages 5 and 6 in section 7.2.2.2 disclose Recv-2.0 "Communication method?": The Receiver CSE checks whether a received request is blockingRequest, nonBlockingRequestSynch or nonBlockingRequestAsynch by using Response Type parameter (see detail in clause 8.1.2 in TS-0001 [6]).  If the request is blockingRequest or Response Type parameter is not included, it goes to step Recv-6.0 "Resource handling procedure".  If the request is nonBlockingRequestSynch, it goes to step Recv-3.0 "Create <request> resource locally"  If the 
wherein the determining of the response mode comprises: determining the response mode according to a function of the M2M device, in case that the response type parameter information is set to a value indicating flex blocking (Figure 7.2.2.1-1 and pages 3 and 4 in section 7.2.2.1 disclose Orig-3.0 "Check Response Type": In this step, the Originator checks communication method either blockingRequest, nonBlockingRequestSynch or, nonBlockingRequestAsynch or flexBlocking by using Response Type parameter (see detail in clause 8.1.2 in the oneM2M TS-0001 [6]). If Response Type parameter does not exist, communication method is ‘blockingRequest’ as specified at clause 6.4.1.  If the Response Type is blockingRequest it waits for Response primitive and goes to step Orig-4.0.  If the Response Type is nonBlockingRequestSync, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is nonBlockingRequestAsynch, it waits for acknowledgement of Response primitive and goes to step Orig-4.1.  If the Response Type is flexBlocking, the Originator supports both blocking and non-blocking communication method.  Figure 7.2.2.2-1 and pages 5 and 6 in section 7.2.2.2 disclose Recv-2.0 "Communication method?": The Receiver CSE checks whether a received request is blockingRequest, nonBlockingRequestSynch, or nonBlockingRequestAsynch by using Response Type parameter (see detail in clause 8.1.2 in TS-0001 [6]).  If the request is blockingRequest or Response Type parameter is not included, it goes to step Recv-6.0 "Resource handling procedure".  If the request is nonBlockingRequestSynch, it goes to step Recv-3.0 "Create <request> resource locally"  If the request is 
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642